Claimant was granted an award of one hundred per cent permanent loss of use of vision of the right eye as the result of an accident suffered by him September 10, 1936. There is no question about his having suffered the accident. The record shows that he had normal vision in his right eye before the accident. He had served with the Royal Air Forces from 1916 to 1920 and his vision was excellent. After the accident he was unable to see. The evidence supports the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.